37 So.3d 983 (2010)
Ana Maria AGUILAR-FERNANDEZ, Petitioner,
v.
UNITED AUTOMOBILE INSURANCE COMPANY, Respondent.
No. 10-1422.
District Court of Appeal of Florida, Third District.
June 30, 2010.
*984 Marlene S. Reiss, Miami, for petitioner.
Michael Neimand, Miami, for respondent.
Before WELLS, SUAREZ, and SALTER, JJ.
WELLS, Judge.
This is a petition for second-tier certiorari in a case involving a claim for Personal Injury Protection (PIP) benefits. The petition is denied on authority of United Automobile Insurance Co. v. Santa Fe Medical Center, 21 So.3d 60 (Fla. 3d DCA 2009) (en banc), petition for review pending, No. SC09-2100, proceedings stayed (Fla. Jan. 5, 2010), and United Automobile Insurance Co. v. Metro Injury & Rehab Center, 16 So.3d 897 (Fla. 3d DCA 2009), petition for review pending, No. SC09-1946, proceedings stayed (Fla. Jan. 5, 2010).
Petition denied.